DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                            FOURTH DISTRICT

                       DAVID KENNETH BOTT,
                             Appellant,

                                   v.

                         STATE OF FLORIDA,
                              Appellee.

                            No. 4D19-2803

                          [November 4, 2020]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Daliah H. Weiss, Judge; L.T. Case No. 17CF003262AMB.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

   Ashley Moody, Attorney General, Tallahassee, and Luke R. Napodano,
Assistant Attorney General, West Palm Beach, for appellee.

KLINGENSMITH, J.

    Appellant, David Kenneth Bott, shot the victim during an alleged
robbery of the victim’s apartment. Following a jury trial, appellant was
convicted of aggravated assault with a deadly weapon, aggravated battery
with a deadly weapon, and grand theft. On appeal, he contends that the
trial court erred in denying his motion for judgment of acquittal on the
aggravated assault and aggravated battery charges because the jury
made the factual finding that he did not possess or discharge a firearm
in the commission of the offense. For the reasons set forth below, we
agree with appellant and reverse these convictions in part. We affirm on
all other issues without comment.

   Appellant and the victim provided the jury with widely varying
accounts of the events leading to the charges at issue. According to the
victim, both he and appellant went to the victim’s apartment, but he
denied inviting appellant. There, the victim claimed that appellant
struck him with a pistol, shoved him into his bedroom and tried to rob
him. When the victim told appellant that his valuables were in his SUV,
appellant allegedly shot him in the groin. A struggle for the gun ensued
and appellant shot the victim a second time. The victim then said that
when he tried to run away, appellant caught him, dragged him back to
the bedroom, and shot him a third time. Thereafter, appellant went
through the victim’s pockets, stole his cash and keys, and drove away in
the victim’s vehicle.

   In contrast, appellant said he went to the victim’s apartment to buy
drugs. On arrival, appellant said it appeared that the victim was high
from using Xanax because he flew into a manic rage, knocked things
over, and pulled out clothes from his bedroom. An argument ensued,
and appellant claimed the victim pulled out his pistol, waving it around.
At one point, the victim poked appellant’s chest with the pistol as he
yelled and cocked the gun. Appellant said he tried to disarm the victim
by grabbing his wrist and pointing the gun downwards while punching
him with his other hand. Though the gun discharged during the fracas,
appellant said he did not think the victim was hit because the victim did
not react. While the struggle continued with both appellant’s and the
victim’s hands on the gun, appellant said it discharged twice before he
managed to twist it out of the victim’s hands. Appellant said he grabbed
the pistol and bullets and punched the victim a few times as he fled the
apartment. Having no transportation, he got into the victim’s SUV and
drove off.

   Appellant was charged with burglary with a firearm (count I),
attempted robbery with a firearm (count II), attempted first degree
murder with a firearm (count III), and grand theft of a motor vehicle
(count IV). The jury found appellant not guilty of the burglary charge but
guilty of the lesser-included offenses of aggravated assault in count II
and aggravated battery in count III, and guilty of grand theft as charged
in count IV. The jury also made the factual finding that appellant did not
have possession of a firearm or discharge a firearm.

    Appellant then moved for judgment of acquittal on the aggravated
assault and aggravated battery charges, arguing the verdict was
inconsistent because the jury found that he was not in actual possession
of a firearm. The trial court denied the motion, adjudicated appellant
guilty, and sentenced him to fifteen years in prison as a prison release
reoffender for aggravated battery and a consecutive five years in prison
for aggravated assault and grand theft. This appeal followed.

   “An inconsistent verdict[] claim presents a pure question of law and is
reviewed de novo.” Zelaya v. State, 257 So. 3d 493, 496 (Fla. 4th DCA
2018) (quoting Brown v. State, 959 So. 2d 218, 220 (Fla. 2007)).
Inconsistent jury verdicts are legally sustainable because they “can be

                                    2
the result of lenity and therefore do not always speak to the guilt or
innocence of the defendant.” State v. Powell, 674 So. 2d 731, 733 (Fla.
1996). “A limited exception exists, however, where there is a true
inconsistent verdict on legally interlocking charges.” Dial v. State, 922
So. 2d 1018, 1020 (Fla. 4th DCA 2006). “[T]rue inconsistent verdicts are
‘those in which an acquittal on one count negates a necessary element
for conviction on another count.’” Powell, 674 So. 2d at 733 (quoting
Gonzalez v. State, 440 So. 2d 514, 515 (Fla. 4th DCA 1983)).

   “[A]ggravated battery . . . can be committed in any of three ways: (1)
intentionally or knowingly causing great bodily harm, permanent
disability, or permanent disfigurement; or (2) using a deadly weapon; or
(3) committing a battery on a victim who is known to be pregnant.”
Zelaya, 257 So. 3d at 496. When a defendant is charged with aggravated
battery with a deadly weapon, it is truly inconsistent for the jury to find
the defendant guilty but also find that he did not use a deadly weapon.
See Waits v. State, 795 So. 2d 237, 239 (Fla. 5th DCA 2001), quashed on
other grounds, 848 So. 2d 1030 (Fla. 2003).

    Likewise, “aggravated assault can only be established if an assault
was committed with a deadly weapon or with an intent to commit a
felony.” Gerald v. State, 132 So. 3d 891, 894 (Fla. 1st DCA 2014).
Where the jury is only instructed on aggravated assault with a deadly
weapon, they cannot independently conclude the defendant’s intent to
commit a felony supported the conviction. See Proctor v. State, 205 So.
3d 784, 787 (Fla. 2d DCA 2016) (“[T]he jury could not have found that
[appellant] committed the assault with intent to commit a felony because
the jury was not instructed on that type of aggravated assault.”); Gerald,
132 So. 3d at 894.

   Thus, “a jury’s finding that a defendant did not possess a firearm but
at the same time used a firearm or deadly weapon is legally inconsistent
when the possession or use is a necessary element of the crime.” Zelaya,
257 So. 3d at 496. The law, however, recognizes that a finding that the
weapon was discharged is not needed to support a conviction for the
“use” of the weapon. See Altieri v. State, 835 So. 2d 1181, 1183 (Fla. 4th
DCA 2002). This court has previously commented on the meaning of
“use” within the definition of aggravated battery:

      Because there is no limitation or requirement in the text of
      the statute as to the manner of use of a deadly weapon, the
      plain meaning is that if a deadly weapon is used in any
      manner the battery is aggravated.       The refusal of the
      Legislature to limit the manner or method of use of the

                                    3
      deadly weapon does not make the statute ambiguous. On
      the contrary, it means instead that the drafters intended
      that it cover all uses.

Severance v. State, 972 So. 2d 931, 933–34 (Fla. 4th DCA 2007).

    The State argues that under the circumstances of this case, we
should affirm appellant’s convictions for aggravated assault and
aggravated battery with a deadly weapon because the jury could have
found that he constructively possessed a firearm, thereby making the
verdict not truly inconsistent. For example, under section 790.23,
Florida Statutes (2018), the felon in possession statute, felons cannot
“own or [] have in [their] care, custody, possession, or control any
firearm.” But “[a] jury can infer constructive possession [for a felon in
possession charge] when the evidence shows a gun was in plain view or
the defendant otherwise knew of its presence and had the ability to
control it.” Birch v. State, 248 So. 3d 1213, 1217 (Fla. 1st DCA 2018)
(citing Hunter v. State, 914 So. 2d 985, 986 (Fla. 4th DCA 2005)). Our
sister court also has upheld a jury’s finding of aggravated battery
through constructive possession when a third party, not the defendant,
possessed a firearm. See Lewis v. State, 625 So. 2d 102, 103 (Fla. 1st
DCA 1993).

    However, the State’s case, the charging document, the trial testimony,
and the jury instructions proceeded only on the theory that appellant
injured the victim using a firearm. See Waits, 795 So. 2d at 239.
Although there were alternate ways to reach a conviction for aggravated
assault and aggravated battery without using a weapon, such as intent
to commit a felony (for aggravated assault) or intentionally causing great
bodily harm (for aggravated battery), the jury could not reach these
conclusions independently. See Proctor, 205 So. 3d at 787; Gerald, 132
So. 3d at 894. Based on the instructions the jury was given in this case,
it was necessary for them to find that appellant was in actual possession
of the firearm to convict him of aggravated assault and aggravated
battery. See Powell, 674 So. 2d at 733. Specifically, the aggravated
battery conviction required the jury to find that appellant used a firearm
because it was the only form of aggravated battery on which they were
instructed. See Zelaya, 257 So. 3d at 496; cf. State v. Carswell, 914 So.
2d 9, 12 (Fla. 4th DCA 2005) (a jury finding that the defendant did not
possess a firearm did not negate the elements of aggravated battery when
it was possible to reach the conviction through great bodily harm). A
jury instruction on constructive possession was never provided to the
jury at appellant’s trial, and thus, that alternative theory proffered by the
State cannot be applied to uphold the conviction.

                                     4
   We therefore reverse the convictions on count II and III and remand
for the trial court to adjudicate appellant guilty of simple assault and
battery. See Carswell v. State, 23 So. 3d 195, 198 (Fla. 4th DCA 2009).
We affirm the appellant’s conviction on grand theft.

   Affirmed in part, reversed in part and remanded with instructions.

CIKLIN and CONNER, JJ., concur.

                           *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                    5